Case: 12-15393    Date Filed: 05/17/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15393
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:11-cv-01312-JEC



RICHARD V. HARRISON,

                                                         Plaintiff - Appellant,

                                      versus

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA,
CHERRYL F. ARNOLD,
individually and in her official capacity as Director of Georgia State
University (“GSU”) Office of Educational Opportunity and TRIO Programs,
EVERETT L. BOYER,
individually and in his official capacity as Project Director of GSU's
Educational Opportunity Center,
DETHRA U. GILES,
Individually and in her official capacity as GSU’s Director of Employee Relations,
DOUGLAS F. COVEY, SR.,
individually and in his official capacity as the GSU’s Vice President for Student
Affairs,

                                                         Defendants - Appellees.
                    Case: 12-15393            Date Filed: 05/17/2013             Page: 2 of 6


                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                                (May 17, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Richard Harrison, proceeding pro se, appeals the district court’s dismissal of

his complaint under Federal Rule of Civil Procedure 41(b) for failure to comply

with a court order.1 After careful review, we affirm.

         Harrison sued the Board of Regents of the University System of Georgia and

four individual defendants (collectively, the Defendants) in connection with the

termination of his employment at Georgia State University. His first amended

complaint contained 285 paragraphs of factual allegations. It alleged Title VII

claims of retaliation, hostile work environment, sex and national origin

discrimination; 42 U.S.C. § 1983 claims for violations of the First and Fourteenth

Amendments; and three state-law claims. Each count incorporated by reference all

285 paragraphs of factual allegations. And the complaint contained numerous

conclusory allegations.


1
 Harrison also contends that the magistrate judge and district judge should have recused themselves from his case.
But because he points to no facts from which we could conclude that “an objective, fully informed lay observer
would entertain significant doubt about [their] impartiality,” this argument fails. Christo v. Padgett, 223 F.3d 1324,
1333 (11th Cir. 2000).


                                                          2
              Case: 12-15393     Date Filed: 05/17/2013   Page: 3 of 6


      The Defendants moved to dismiss for lack of subject-matter jurisdiction and

failure to state a claim. A magistrate judge recommended that some of the claims

be dismissed for reasons not relevant to this appeal and also noted that Harrison’s

complaint was “a typical ‘shotgun’ pleading,” recommending that he “be given

leave to file a substituted amended complaint that complies with the Federal Rules

of Civil Procedure.” Specifically, the magistrate judge instructed Harrison to

“delete all conclusory legal allegations and all legal arguments; eliminate the

‘shotgun’ pleading provisions of the original complaint; plead each separate cause

of action in a separate count; and make a short and plain statement of the factual

allegations supporting each specifically pleaded cause of action.” The district

court adopted these recommendations and warned Harrison that his case would be

dismissed if he failed to submit an appropriate amended complaint.

      When Harrison filed his second amended complaint, it was 82 pages long

and contained 231 paragraphs of factual allegations. As before, each of the counts

incorporated by reference all 231 paragraphs. And the complaint still contained

many legal conclusions and arguments. The Defendants moved to dismiss the

second amended complaint under Rule 41(b) for failure to comply with the district

court’s order. The magistrate judge recommended that the district court dismiss

the complaint with prejudice. Harrison objected to the recommendation and

submitted a proposed third amended complaint with his objection. The district



                                          3
                   Case: 12-15393            Date Filed: 05/17/2013            Page: 4 of 6


court adopted the magistrate judge’s recommendation, refused to consider

Harrison’s third amended complaint, and dismissed Harrison’s case.2 Harrison

now appeals.

        We review a district court’s dismissal under Rule 41(b) for an abuse of

discretion. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir.

1999). Rule 41(b) allows a defendant to move to dismiss a case for, among other

reasons, the plaintiff’s failure to comply with a court order. Fed. R. Civ. P. 41(b).

“Dismissal . . . is appropriate where there is a clear record of ‘willful’ contempt

and an implicit or explicit finding that lesser sanctions would not suffice.”

Gratton, 178 F.3d at 1374.

        The record indicates that Harrison willfully violated the court’s instructions

regarding the filing of his second amended complaint. Despite specific

instructions to the contrary, the second amended complaint contained conclusory

legal allegations, did not allege specific facts in support of the distinct causes of

action, and, at 82 pages and 295 paragraphs in length, could not be characterized as

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Additionally, Harrison’s ability to submit a


2
  The district court dismissed some claims with prejudice and some without. But because Harrison argues, and the
Defendants do not dispute, that the relevant statutes of limitations for the claims dismissed without prejudice
prohibit Harrison from refiling, we treat all of the claims as if they were dismissed with prejudice. See Burden v.
Yates, 644 F.2d 503, 505 (5th Cir. Unit B May 1981) (noting that where the statute of limitations bars refiling a
claim dismissed without prejudice, such a dismissal is “tantamount to a dismissal with prejudice”); see also Bonner
v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981) (adopting as binding precedent all decisions of the
former Fifth Circuit issued on or before September 30, 1981).


                                                         4
               Case: 12-15393     Date Filed: 05/17/2013     Page: 5 of 6


proposed third amended complaint that was less than half the length of the second

and identified specific facts in support of at least some of the counts demonstrates

his failure to do so in the first instance was a willful violation of the court’s order.

      The district court was also within its discretion to conclude that lesser

sanctions were not appropriate. Harrison’s second amended complaint was a

classic example of a “shotgun” pleading, which we have condemned as

“wreak[ing] havoc on the judicial system” and “divert[ing] already stretched

judicial resources into disputes that are not structurally prepared to use those

resources efficiently.” Wagner v. First Horizon Pharma. Corp., 464 F.3d 1273,

1279 (11th Cir. 2006) (internal quotation marks omitted). The district court had

already devoted substantial time to the consideration of Harrison’s previous

complaints, and granting Harrison leave to amend a third time would require the

expenditure of even more judicial resources. And the district court had specifically

warned Harrison that his case would be dismissed if the second amended

complaint was another “shotgun” pleading. On these facts, we cannot say that the

district court abused its discretion. See Moon v. Newsome, 863 F.2d 835, 836 (11th

Cir. 1989) (“While dismissal is an extraordinary remedy, dismissal upon disregard

of an order, especially where the litigant has been forewarned, generally is not an

abuse of discretion.”).

      For the above reasons, the district court’s dismissal of Harrison’s case is



                                            5
     Case: 12-15393   Date Filed: 05/17/2013   Page: 6 of 6


AFFIRMED.




                              6